Exhibit 10.1

FORM OF

AMENDED AND RESTATED

SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”), is made and entered into
by and between Goodrich Petroleum Corporation, a Delaware corporation, having an
office at 801 Louisiana Street, Suite 700, Houston, Texas, 77002 (hereinafter
referred to as “Company” and “Employer”), and                             
(hereinafter referred to as “Employee”), is amended and restated effective as
of                             (the “Effective Date”). This Agreement will
continue in effect for the period beginning on the Effective Date and ending on
the third anniversary of the Effective Date. On the third anniversary of the
Effective Date and on each subsequent anniversary thereafter, this Agreement may
be renewed and extended for a period of 12 months by mutual agreement of the
parties hereto.

Attendant to Employee’s continued employment by Employer, Employer and Employee
hereby agree that, if Employee incurs a Qualifying Termination (as defined
below), the Employer will pay Employee a cash lump sum payment equal to two
times Employee’s then “current annual rate of total compensation” (as defined
below). The cash payment shall be made within 90 days of Employee’s “separation
from service” (as such term is defined in Treasury Regulation § 1.409A-1(h), a
“Separation from Service”), but not later than the March 15 following the
taxable year of Employee’s Separation from Service, unless it is determined that
at the time of his Separation from Service Employee is a “specified employee,”
as defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “specified employee identification date” shall be December 31 and
the “specified employee effective date” shall be April 1), in which event such
lump sum payment shall instead be made (without interest) on the first business
day that is six months after Employee’s Separation from Service (or on his
death, if earlier). Also, through the second anniversary of the date of his
Qualifying Termination, health and life insurance coverage under the Company
plans or the equivalent thereof shall be provided to Employee on the same basis
as it is provided to the other senior executives of the Company.

In addition, upon a Qualifying Termination that occurs prior to a Change of
Control (as defined below), provided that Employee complies with the
non-competition and non-solicitation covenants attached hereto as Exhibit A,
(1) the portion of any unvested and unearned restricted stock (or restricted
stock unit) awards vesting solely pursuant to the passage of time and continued
services and granted pursuant to the Company’s Management Incentive Plan (or
other equity compensation plan) (the “Restricted Stock”) held by Employee that
would, but for Employee’s termination, vest during the Vesting Continuation
Period (as defined below) will immediately vest on the date of the Qualifying
Termination, and (2) any unearned performance awards to be settled in common
stock of the Company, conditioned upon the achievement of performance targets
and granted pursuant to the Company’s Management Incentive Plan (or other equity
compensation plan) (the “Performance Shares”) held by Employee will (a) be
prorated by multiplying the number of Performance Shares by a fraction (no
greater than one) the numerator of which is the number of months in the period
beginning on the date of grant of the Performance Shares and ending on last day
of the Vesting Continuation Period and the denominator of which is the number of
months in the performance period under the Performance Shares (with the
remainder of the Performance Shares being immediately forfeited to the Company
for no consideration upon Employee’s termination of employment) and (b) such
reduced award will vest, if at all, based on the achievement of the performance
goals set forth in each outstanding Performance Share



--------------------------------------------------------------------------------

award utilizing a shortened performance period under the award ending on the
date of the Qualifying Termination; provided, however, that the preceding
sentence is not intended to modify the vesting provisions applicable to either
the “Grant of Restricted Stock (Secondary Exit Award; UCC Warrant Exercise)” or
the “Grant of Restricted Stock (Secondary Exit Award: 2L Note Conversion)”
(together the “Emergence Awards”).

Notwithstanding the preceding paragraph, upon a Qualifying Termination that
occurs on or within 18 months following a Change of Control, provided that
Employee complies with the non-competition and non-solicitation covenants
attached hereto as Exhibit A, any unvested and unearned Restricted Stock held by
Employee will immediately vest in full on the date of the Qualifying
Termination. In addition, notwithstanding anything contained herein to the
contrary, upon a Change of Control, any unearned Performance Shares held by
Employee will vest, if at all, based on the achievement of the performance goals
set forth in each outstanding Performance Share award utilizing a shortened
performance period under the award ending on the date of the Change of Control.
Nothing contained in this paragraph is intended to modify the vesting provisions
applicable to the Emergence Awards.

If Employee’s employment with the Company is terminated for any reason or no
reason prior to the vesting of the Emergence Awards they will be automatically
forfeited to the Company for no consideration upon such termination. In the
event Employee violates any of the terms of the non-competition and
non-solicitation covenants set forth on Exhibit A, Employee will automatically
forfeit to the Company for no consideration all outstanding unvested equity and
equity-based compensation awards related to the common stock of the Company.
After giving effect to any accelerated or continued vesting pursuant to the two
immediately preceding paragraphs, any outstanding unvested equity and
equity-based compensation awards related to the common stock of the Company
(which awards did not vest pursuant to the two immediately preceding paragraphs)
will immediately be forfeited to the Company for no consideration.

In addition, and notwithstanding the terms of any outstanding agreements
evidencing Restricted Stock or Performance Shares, (1) if Employee’s employment
with the Company is terminated for any reason other than pursuant to a
Qualifying Termination prior to the vesting of the Restricted Stock or
Performance Shares, the Restricted Stock and Performance Shares will be
forfeited to the Company for no consideration upon such termination, and
(2) Section 3(c) of all outstanding agreements evidencing Restricted Stock or
Performance Shares is hereby deleted such that the occurrence of a Change of
Control (as defined in the Company’s Management Incentive Plan) will not
automatically result in accelerated vesting of the Employee’s Restricted Stock
or Performance Shares or the shortening of the performance period under
Employee’s Performance Shares. The parties agree that this paragraph is intended
to amend Employee’s outstanding Restricted Stock and Performance Share
agreements to modify, in the manner described herein, the provision of
accelerated vesting with respect to Employee’s outstanding Restricted Stock and
Performance Shares and that by signing this Agreement such additional agreements
are amended without the need to execute any further documents.

As used in this Agreement, the following definitions shall apply:

1.    “Current annual rate of total compensation” means the sum of
(i) Employee’s rate of annual base salary as in effect immediately prior to the
Change of Control or subsequent termination of employment, whichever is greater,
and (ii) the annual cash bonus last awarded to Employee immediately prior to the
Change of Control or the most recent

 

2



--------------------------------------------------------------------------------

annual cash bonus awarded to Employee, whichever is greater. In regards to cash
bonuses received pursuant to item (ii) above, for purposes of this calculation,
any special or one time cash bonuses shall be excluded. No other items of
compensation shall be considered for this purpose.

2.    “Cause” means (i) any material failure of Employee, after written notice,
to perform his duties as an officer of the Company; (ii) the commission of
fraud, embezzlement or misappropriation by Employee against the Company; (iii) a
material breach by Employee of his fiduciary duty owed by him to the Company or
its affiliates, or of any written workplace policies applicable to him
(including the Company’s code of conduct and policy on workplace harassment),
whether adopted on or after the date of this Agreement; or the (iv) conviction
of Employee of a felony offense or a crime involving moral turpitude.

3.    A “Change of Control” of the Company is deemed to have occurred if, at any
time on or after the date hereof, (i) there is a sale, lease or other transfer
of all or substantially all of the assets of the Company; (ii) the Company or
its shareholders adopt a plan relating to the liquidation or dissolution of the
Company; (iii) any person or group of persons acting in concert becomes the
beneficial owner of fifty percent (50%) or more of the voting power of the
Company’s securities generally entitled to vote in the election of directors; or
(iv) there occurs a merger or consolidation of the Company unless, for at least
six months after the transaction, beneficially own greater than fifty (50%) of
the total voting power of all securities generally entitled to vote in the
election of directors, managers or trustees of the surviving entity.

4.    “Change in Duties” shall mean the occurrence, on or within 18 months after
the date upon which a Change of Control occurs, of any one or more of the
following: (i) a reduction in the duties or responsibilities of Employee from
those applicable to him immediately prior to the date on which the Change of
Control occurs; (ii) a reduction in Employee’s current annual rate of total
compensation; or (iii) a change in the location of Employee’s principal place of
employment by more than 50 miles from the location where he was principally
employed immediately prior to the date on which the Change of Control occurs,
unless such relocation is agreed to in writing by Employee; provided, however,
that a relocation scheduled prior to the date of the Change of Control shall not
constitute a Change in Duties. Employee must provide written notice to the
Company of any alleged Change in Duties within 60 days of such change and the
Company shall have a period of 30 days in which it may remedy the condition. In
the event it is remedied by the Company within such “cure” period, such event
shall cease to be a Change in Duties for purposes of this Agreement. In the
event it is not timely remedied by the Company, Employee may terminate his
employment due to a Change in Duties at any time during the 30 day period
following the end of the “cure” period.

5.    “Qualifying Termination” shall mean the termination of Employee’s
employment with the Company either by the Company without “Cause,” whether
before or after a Change of Control, or by Employee due to a Change in Duties on
or within 18 months following a Change of Control.

6.    “Vesting Continuation Period” shall mean, as applicable, (i) if Employee
experiences a Qualifying Termination on or before December 31, 2018, the period
beginning on the date of the Qualifying Termination and ending on December 31,
2019 or (ii) if Employee experiences a Qualifying Termination after December 31,
2018, the period beginning on the date of the Qualifying Termination and ending
on the date that is 12 months following the date of the Qualifying Termination.

 

3



--------------------------------------------------------------------------------

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors, legal representatives and assigns, and upon Employee, his heirs,
executors, administrators, representatives and assigns; provided, however,
Employee agrees that his rights and obligations hereunder are personal to him
and may not be assigned without the express written consent of the Company.

This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Employee and the Company
and constitutes the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement (including, but not limited to,
the Amended and Restated Severance Agreement entered into effective as of
November 5, 2007 and outstanding equity based compensation awards). This
Agreement may not be modified or amended other than through a written agreement
executed by Employee and an officer of the Company who is expressly authorized
by the Company to execute such document.

If any provision of this Agreement or application thereof to anyone or under any
circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement that can be given effect without the invalid or
unenforceable provision or application.

Any controversy or claim arising out of or relating to this Agreement, the
breach thereof, Employee’s employment with the Company, or the termination
thereof, shall be settled by arbitration in accordance with the Employment
Arbitration Rules of the American Arbitration Association (AAA), and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. To select an arbitrator, each party shall strike a name
from the list submitted by AAA with the grieving party striking first. The
arbitrator shall not have the power to add to or ignore any of the terms and
conditions of this Agreement. His decision shall not go beyond what is necessary
for the interpretation and application if this Agreement and obligations of the
parties under this Agreement. Cost of such arbitration, but not attorney’s fees,
will be paid by the losing party.

Notwithstanding the foregoing paragraph, Employee agrees that the Company would
be damaged irreparably and would have no adequate remedy at law in the event
that any of the terms of Exhibit A are not performed in accordance with their
specific terms or are otherwise breached. Accordingly, the Company shall be
entitled to obtain an injunction or injunctions to prevent breaches of the
covenants set forth in Exhibit A by Employee and to specifically enforce Exhibit
A, this being in addition to any other remedies to which the Company is entitled
at law and in equity, without proof of actual damages or any obligation to post
any bond or other security as a prerequisite to obtaining equitable relief.
Employee agrees not to dispute or resist any such application for relief on the
basis that the Company has an adequate remedy at law or that damage arising from
such non-performance or breach is not irreparable.

The laws of the State of Texas will govern the interpretation, validity and
effect of this Agreement.

This Agreement may be executed in any number of counterparts, all of which shall
constitute the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned intending to be legally bound, have executed
this Agreement on                     , effective as of the date provided above.

 

GOODRICH PETROLEUM CORPORATION

By:  

 

Name:   Title:  

EMPLOYEE

 

 

5



--------------------------------------------------------------------------------

EXHIBIT A

NON-COMPETITION AND NON-SOLICITATION COVENANTS

1.    Non-Competition and Non-Solicitation. As a condition of Employee’s
employment by the Company, and in order to protect the Company’s trade secret
and other confidential information and the Company’s other legitimate business
interests, including the Company’s goodwill and customer and client
relationships and for good and valuable consideration, including the benefits
set forth in the Amended and Restated Severance Agreement to which this Exhibit
A is attached, Employee covenants and agrees that, without prior written consent
from the Company, during the Prohibited Period, Employee shall not, directly or
indirectly, for Employee or on behalf of or in conjunction with any person or
entity of any nature:

(a)    engage or participate in competition with the Company within the Market
Area in any aspect of the Business, which prohibition shall prevent Employee
from directly or indirectly owning, managing, operating, joining, becoming an
officer, director, employee or consultant of, or loaning money to, or selling or
leasing equipment or real estate to, or otherwise being affiliated with any
person or entity engaged in, or planning to engage in, the Business in the
Market Area in competition, or anticipated competition, with the Company;

(b)    appropriate any Business Opportunity of the Company located in the Market
Area;

(c)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of the Company to cease or lessen such customer’s or supplier’s
business with the Company; or

(d)    solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company to terminate his, her or its employment or engagement
with the Company.

Nothing herein shall prohibit Employee from being a passive owner of not more
than 1% of the outstanding stock of any class of securities of any person listed
on a national securities exchange which is engaged in the Business, so long as
Employee has no active participation in the Business of such person and does not
serve on the board of directors or similar body of such person.

2.    Definitions. For purposes of these Non-Competition and Non-Solicitation
Covenants, the following terms shall have the following meanings:

(a)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company for which Employee provides services
or about which Employee obtains Company trade secrets or other confidential
information during the period that Employee is employed by the Company, which
business and operations include the exploration, development and production of
natural gas and crude oil.

(b)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity in the Business.

 

6



--------------------------------------------------------------------------------

(c)    “Market Area” shall mean (i) the Haynesville Shale, the
Haynesville/Bossier Shale Angelina River Trend, and the Tuscaloosa Marine Shale;
(ii) the following parishes in Louisiana: Allen, Avoyelles, Beauregard,
Catahoula, Concordia, East Feliciana, East Baton Rouge, Evangeline, Grant,
Livingston, Pointe Coupee, Rapides, St. Helena, St. Landry, St. Tammany,
Tangipahoa, Vernon, Washington, and West Feliciana; (iii) a one (1) mile area
surrounding the outermost boundary of each lease or property owned by the
Company immediately prior to the point in time Employee is no longer employed by
the Company and (iv) the lands covered by any lease or property under
substantial consideration or evaluation by the Company but not yet acquired
prior to Employee’s Separation from Service for which Employee provided services
or about which Employee received any confidential information.

(d)    “Prohibited Period” shall mean the period during which Employee is
employed by the Company and continuing for a period of twelve (12) months
following the date that Employee is no longer employed by the Company,
regardless of the reason for such separation.

3.    Employee Representations. Employee agrees and acknowledges that the
limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain activities, are reasonable in all respects,
will not cause Employee undue hardship, and are intended and necessary to
prevent unfair competition and to protect the Company’s legitimate business
interests.

4.    Modification. In the event any court or arbitrator of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth in this Exhibit A are unreasonable, then such restrictions shall be
enforced to the fullest extent which such court or arbitrator deems reasonable,
and the terms of this Exhibit A shall thereby be reformed.

 

ACCEPTED AND AGREED: EMPLOYEE

 

 

7